Exhibit 10.5

Schedule of Omitted Documents

The following loan agreements have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects to Exhibit 10.2 to this Form 8-K:

 

  1. Revolving Promissory Note of CHP Partners, L.P. in favor of Bank of
America, N.A. in the amount of $34,074,074, dated December 19, 2014.

 

  2. Revolving Promissory Note of CHP Partners, L.P. in favor of Compass Bank in
the amount of $22,716,049, dated December 19, 2014.

 

  3. Revolving Promissory Note of CHP Partners, L.P. in favor of JPMorgan Chase
Bank, N.A. in the amount of $34,074,074, dated December 19, 2014.

 

  4. Revolving Promissory Note of CHP Partners, L.P. in favor of SunTrust Bank
in the amount of $34,074,074, dated December 19, 2014.

 

  5. Revolving Promissory Note of CHP Partners, L.P. in favor of Cadence Bank,
N.A. in the amount of $17,037,037, dated December 19, 2014.

 

  6. Revolving Promissory Note of CHP Partners, L.P. in favor of Fifth Third
Bank in the amount of $19,876,543, dated December 19, 2014.

 

  7. Revolving Promissory Note of CHP Partners, L.P. in favor of Comerica Bank
in the amount of $11,358,025, dated December 19, 2014.

 

  8. Revolving Promissory Note of CHP Partners, L.P. in favor of The Huntington
National Bank in the amount of $8,518,519, dated December 19, 2014.

 

  9. Revolving Promissory Note of CHP Partners, L.P. in favor of Seaside
National Bank & Trust in the amount of $5,679,012, dated December 19, 2014.

The following loan agreements have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects to Exhibit 10.3 to this Form 8-K:

 

  1. Term Note of CHP Partners, L.P. in favor of Bank of America, N.A. in the
amount of $25,925,926, dated December 19, 2014.

 

  2. Term Note of CHP Partners, L.P. in favor of Compass Bank in the amount of
$17,283,951, dated December 19, 2014.

 

  3. Term Note of CHP Partners, L.P. in favor of JPMorgan Chase Bank, N.A. in
the amount of $25,925,926, dated December 19, 2014.



--------------------------------------------------------------------------------

  4. Term Note of CHP Partners, L.P. in favor of SunTrust Bank in the amount of
$25,925,926, dated December 19, 2014.

 

  5. Term Note of CHP Partners, L.P. in favor of Cadence Bank, N.A. in the
amount of $12,962,963, dated December 19, 2014.

 

  6. Term Note of CHP Partners, L.P. in favor of Fifth Third Bank in the amount
of $15,123,457, dated December 19, 2014.

 

  7. Term Note of CHP Partners, L.P. in favor of Comerica Bank in the amount of
$8,641,975, dated December 19, 2014.

 

  8. Term Note of CHP Partners, L.P. in favor of The Huntington National Bank in
the amount of $6,481,481, dated December 19, 2014.

 

  9. Term Note of CHP Partners, L.P. in favor of Seaside National Bank & Trust
in the amount of $4,320,988, dated December 19, 2014.